NUMBER 13-09-00235-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                   IN RE: AMERICARE NURSING SERVICES, INC.
                             AND MARTHA ARANGO


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Benavides
                       Per Curiam Memorandum Opinion1

        Relators, Americare Nursing Services, Inc. and Martha Arango, filed a petition for

writ of mandamus and motion for emergency relief in the above cause on April 24, 2009.

On April 24, 2009, the Court entered an order granting emergency relief in the form of a

stay and further requested a response to be filed by the real parties in interest, Andrea

Davila and Antonio Davila. Such response was duly filed on May 11, 2009.

        The Court, having examined and fully considered the petition for writ of mandamus



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
and the response thereto, is of the opinion that relators have not shown themselves

entitled to the relief sought. Accordingly, the stay previously imposed by this Court is

LIFTED. See TEX . R. APP. P. 52.10(b) ("Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided."). The petition for writ of

mandamus is DENIED. See id. 52.8(a).



                                                        PER CURIAM


Memorandum Opinion delivered and filed
this 14th day of May, 2009.




                                             2